          Case 3:18-cr-04662-BAS Document 63 Filed 06/25/20 PageID.241 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                            Case No. 18-cr-4662-BAS-1
12                                     Plaintiff,
                                                          ORDER GRANTING MOTION FOR
13            v.                                          COMPASSIONATE RELEASE (ECF
                                                          No. 62)
14   ALBERT MAURICIO GAITAN,
15                                   Defendant.
16
17   I.       BACKGROUND
18            On November 27, 2018, Mr. Gaitan pled guilty to transporting illegal aliens in
19   violation of 8 U.S.C. § 1324. (ECF No. 30.) According to the Presentence Report (“PSR”)
20   (ECF No. 40), Mr. Gaitan was arrested driving an SUV with four illegal aliens hidden
21   inside. (PSR ¶¶ 4–5). He was seen driving at a high rate of speed and initially failed to
22   stop for the Border Patrol. (Id.) Defendant has prior convictions for possessing a stolen
23   vehicle and fleeing from a peace officer, as well as several vehicle code violations. (PSR
24   ¶¶ 30, 32.)
25            On October 17, 2019, the Court sentenced Mr. Gaitan to ten months in custody,
26   followed by three years of supervised release. (ECF No. 56.) Mr. Gaitan self-surrendered
27   to begin serving his sentence on January 10, 2020, and has now served approximately six
28   months of his ten month sentence. (ECF No. 57.)

                                                    -1-
                                                                                        18cr4662
       Case 3:18-cr-04662-BAS Document 63 Filed 06/25/20 PageID.242 Page 2 of 4



 1          Mr. Gaitan is almost thirty years old. At the time of his Probation interview he
 2   “reported he is physically healthy overall,” but that he suffers from an arrythmia and has a
 3   defibrillator installed to manage his heart rate. (PSR ¶ 48.) Mr. Gaitan moves for
 4   compassionate release and home confinement. He asserts that he has contracted the
 5   COVID-19 virus and has recently experienced two cardiac arrests as a result. (ECF No.
 6   62 (“Motion”) at 2.) He further states “medical staff has been too overwhelmed to assist
 7   [him] with further follow up.” (Id.) Mr. Gaitan claims that, as of May 12, 2020, the facility
 8   he is incarcerated at—FCI Terminal Island—is reporting 150 active cases with 552
 9   “recovered.”1 (Id. at 8.)
10          Mr. Gaitan claims he submitted a request for release to the Warden on March 27,
11   but, as of, June 2, 2020, the warden had not yet made a determination about his request for
12   release. (Motion at 13.) The Government has filed a Notice of Non-Opposition to the
13   Motion seeking immediate release, but asks that (1) Mr. Gaitan be required to serve the
14   remainder of his sentence in home confinement at his mother’s house in San Bernardino;
15   (2) the Court delay release for 14 days and require Mr. Gaitan to quarantine at Terminal
16   Island pending release; and (3) the Court require medical clearance from the Bureau of
17   Prisons before his release. (ECF No. 60.)
18   II.    ANALYSIS
19          Under 18 U.S.C. §3582(c)(1)(A), a court may, in certain circumstances, grant a
20   defendant’s motion to modify his or her term of imprisonment. Before filing such a motion,
21   the defendant must first petition the Bureau of Prisons (“BOP”) for compassionate release.
22   18 U.S.C. § 3582(c)(1)(A). A court may grant the defendant’s motion for a modification
23   in sentence only if the motion was filed “after the defendant has fully exhausted all
24   administrative rights to appeal a failure of the [BOP] to bring a motion on the defendant’s
25
26
27          1
               The Court notes that the current Bureau of Prisons website, which may or may not be up to date,
     reports 6 inmates positive, 2 staff positive, 675 inmates recovered, 15 staff recovered, and 10 deaths at
28   Terminal Island from the corona virus. www.bop.gov/coronavirus (last visited June 24, 2020).

                                                       -2-
                                                                                                      18cr4662
       Case 3:18-cr-04662-BAS Document 63 Filed 06/25/20 PageID.243 Page 3 of 4



 1   behalf” or “the lapse of 30 days from the receipt of such a request by the warden of the
 2   defendant’s facility, whichever is earlier.” Id.
 3          In this case, Mr. Gaitan submitted a request for release to the Warden on March 27.
 4   Thirty days have lapsed since that request. Therefore, Mr. Gaitan has fully exhausted his
 5   administrative remedies.
 6          If the exhaustion requirement is met, a court may modify or reduce the defendant’s
 7   term of imprisonment “after considering the factors set forth in [18 U.S.C.] section
 8   3553(a)]” if the Court finds, as relevant here, that “extraordinary and compelling reasons
 9   warrant such a reduction” and “such a reduction is consistent with applicable policy
10   statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).
11          Mr. Gaitan presents “extraordinary and compelling reasons” to reduce his sentence.
12   He has contracted the COVID-19 virus and has experienced two cardiac arrests as a result.
13   The infection rate at Terminal Island where he is being housed is high. There is certainly
14   a strong possibility that he will continue to face complications because of his exposure and
15   his heart problems. Therefore, the Court agrees that extraordinary and compelling reasons
16   warrant a sentence reduction.
17          Further, the Court finds a reduction is consistent with the applicable policy
18   statements issued by the Sentencing Commission. Mr. Gaitan has served more than half
19   of his sentence. His health conditions, although mentioned at the time of sentencing, were
20   not as severe as they now appear to be. The reduction of his sentence is supported by the
21   § 3553(a) factors.
22   III.   CONCLUSION
23          The Court GRANTS Mr. Gaitan’s Motion for Compassionate Release. (ECF No.
24   62.) The Court modifies Mr. Gaitan’s sentence to a time served sentence followed by three
25   years of supervised release under all of the same terms and conditions as were initially
26   imposed at the time of the original sentence. The Court will accordingly enter an Amended
27   Judgment. The Court will not impose home confinement as an additional condition of
28   supervised release. However, the Court will require Mr. Gaitan to quarantine for a period

                                                  -3-
                                                                                          18cr4662
      Case 3:18-cr-04662-BAS Document 63 Filed 06/25/20 PageID.244 Page 4 of 4



 1   of 14 days after release from custody. The Court delegates to the Bureau of Prisons the
 2   best way to accomplish that quarantine.
 3         IT IS SO ORDERED.
 4
 5   DATED: June 24, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -4-
                                                                                     18cr4662
